                         Case 18-12012-LSS            Doc 209        Filed 10/23/18        Page 1 of 34



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE



         In re                                                        Chapter 11

         Open Road Films, LLC, et al.1                                Case No.: 18-12012 (LSS)

                                   Debtors.                           (Jointly Administered)



                          GLOBAL NOTES, METHODOLOGY AND SPECIFIC
                     DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
                 ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                          Introduction

                Open Road Films, LLC, Open Road Releasing, LLC, OR Productions LLC, Briarcliff
         LLC, Open Road International LLC, and Empire Productions LLC (collectively, the “Debtors”),
         with the assistance of their professional advisors, have filed their respective Schedules of Assets
         and Liabilities (the “Schedules”) and Statements of Financial Affairs (the “Statements,” and
         together with the Schedules, the “Schedules and Statements”) with the United States Bankruptcy
         Court for the District of Delaware (the “Bankruptcy Court”), pursuant to section 521 of title 11
         of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of
         Bankruptcy Procedure (the “Bankruptcy Rules”).

                 These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
         Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
         pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
         Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
         connection with any review of the Schedules and Statements.

                 The Schedules and Statements do not purport to represent financial statements prepared
         in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
         nor are they intended to be fully reconciled with the financial statements of each Debtor.
         Additionally, the Schedules and Statements contain unaudited information that is subject to
         further review and potential adjustment, and reflect the Debtors’ reasonable efforts to report the
         assets and liabilities of each Debtor on an unconsolidated basis.

                In preparing the Schedules and Statements, the Debtors relied upon information derived
         from their books and records that was available at the time of such preparation. Although the

          1 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
          Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
          Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
          The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.

01:18767902.1
         172662.1
                      Case 18-12012-LSS          Doc 209      Filed 10/23/18    Page 2 of 34



         Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
         information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
         subsequent information, may cause a material change to the Schedules and Statements.
         Accordingly, the Debtors reserve all of their rights to amend, supplement, or otherwise modify
         the Schedules and Statements as is necessary and appropriate.

                 The Debtors and their officers, managers, employees, agents, and professional advisors
         do not guarantee or warrant the accuracy or completeness of the data that is provided in the
         Schedules and Statements, and shall not be liable for any loss or injury arising out of or caused in
         whole or in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
         collecting, interpreting, reporting, communicating or delivering the information contained in the
         Schedules and Statements. Except as required by the Bankruptcy Code, the Debtors and their
         officers, managers, employees, agents, and professional advisors do not undertake any obligation
         to update, modify, revise or re-categorize the information provided in the Schedules and
         Statements, or, except as required by the Bankruptcy Code, the Bankruptcy Rules, or order of the
         Bankruptcy Court, to notify any third party should the information be updated, modified, revised
         or re-categorized. The Debtors, on behalf of themselves, their officers, managers, employees,
         agents and professional advisors disclaim any liability to any third party arising out of or related
         to the information contained in the Schedules and Statements and reserve all rights with respect
         thereto.

                 The Schedules and Statements have been signed by an authorized representative of each
         of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
         upon the efforts, statements and representations of the Debtors’ other personnel and professional
         advisors. The representative has not (and could not have) personally verified the accuracy of
         each such statement and representation, including, for example, statements and representations
         concerning amounts owed to creditors and their addresses.

                                   Global Notes and Overview of Methodology

         1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete and
            accurate Schedules and Statements; however, inadvertent errors or omissions may exist and
            conflicting, revised, or subsequent information may be discovered. The Debtors reserve all
            rights to amend or supplement the Schedules and Statements from time to time, in all
            respects, as may be necessary or appropriate, including, without limitation, the right to
            amend the Schedules and Statements with respect to claim (“Claim”) description or
            designation, or the Debtor against which the Claim is asserted; dispute or otherwise assert
            offsets or defenses to any Claim reflected in the Schedules and Statements as to amount,
            liability, priority, status, classification or any other basis; subsequently designate any Claim
            as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
            enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in the
            Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute
            an admission by the Debtors that such Claim or amount is not “disputed,” “contingent,” or
            “unliquidated.” Listing a Claim does not constitute an admission of liability by the Debtor
            against which the Claim is listed or against any of the Debtors. Furthermore, nothing
            contained in the Schedules and Statements shall constitute a waiver of rights with respect to
            the Debtors’ chapter 11 cases, including, without limitation, issues involving Claims,

         172662.1
01:18767902.1                                             2
                       Case 18-12012-LSS         Doc 209      Filed 10/23/18    Page 3 of 34



              substantive consolidation, defenses, equitable subordination, recharacterization, and/or
              causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any
              other relevant non-bankruptcy laws to recover assets or avoid transfers. Any specific
              reservation of rights contained elsewhere in the Global Notes does not limit in any respect
              the general reservation of rights contained in this paragraph.

              The listing in the Schedules or Statements (including, without limitation, Schedule A/B,
              Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and another
              Debtor is a statement of what appears in the Debtors’ books and records, and does not reflect
              any admission or conclusion of the Debtors regarding whether such amount would be
              allowed as a Claim or otherwise, or how such obligations may be classified and/or
              characterized in a plan of reorganization or otherwise or by the Bankruptcy Court. The
              Debtors reserve all rights with respect to such obligations.

         2. Description of Cases and “as of” Information Date. On September 6, 2018 (the “Petition
            Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy
            Code. The Debtors are operating their businesses and managing their properties as debtors in
            possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 7,
            2018, the Bankruptcy Court entered an order directing joint administration of the Debtors’
            chapter 11 cases [Docket No. 42]. On September 14, 2018, the Office of the United States
            Trustee for the District of Delaware appointed a statutory committee of unsecured creditors
            pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 72].

              Except as otherwise noted in the Schedules and Statements or herein, the asset and
              liability information provided in the Schedules and Statements represents the asset and
              liability data of the Debtors as of September 6, 2018 opening balances.

         3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and an
            inefficient use of estate assets for the Debtors to obtain current market valuations for all of
            their assets. Accordingly, unless otherwise indicated in the Schedules and Statements or
            herein, the Debtors’ Schedules and Statements reflect net book values as of September 6,
            2018 in the Debtors’ books and records. Additionally, because the book values of certain
            assets such as patents, trademarks, and copyrights may materially differ from their fair
            market values, they are listed as undetermined amounts as of the Petition Date. In addition,
            the Debtors have listed investments in Debtors subsidiaries as having a $0.00 book value, as
            those equity interests are currently estimated to have no value due to the bankruptcy filings.
            Furthermore, as applicable, assets that have fully depreciated or were expensed for
            accounting purposes do not appear in the Schedules and Statements as they have no net book
            value. The Debtors reserve their right to amend or adjust the value of each asset or liability
            set forth herein.

         4. Recharacterization.       Notwithstanding the Debtors’ reasonable efforts to properly
            characterize, classify, categorize or designate certain Claims, assets, executory contracts,
            unexpired leases and other items reported in the Schedules and Statements, the Debtors may,
            nevertheless, have improperly characterized, classified, categorized, designated, or omitted
            certain items due to the complexity and size of the Debtors’ businesses. Accordingly, the
            Debtors reserve all of their rights to recharacterize, reclassify, recategorize, redesignate, add

         172662.1
01:18767902.1                                             3
                        Case 18-12012-LSS         Doc 209      Filed 10/23/18     Page 4 of 34



              or delete items reported in the Schedules and Statements at a later time as is necessary or
              appropriate as additional information becomes available, including, without limitation,
              whether contracts or leases listed therein were deemed executory or unexpired as of the
              Petition Date and remain executory and unexpired postpetition.

         5. Real Property and Personal Property. In the ordinary course of their businesses, the
            Debtors lease real property and various articles of personal property from certain third-party
            lessors. The Debtors have made reasonable efforts to list all such leases in the Schedules and
            Statements. However, nothing in the Schedules or Statements is or shall be construed as an
            admission or determination as to the legal status of any lease (including whether to assume
            and assign or reject such lease, or whether it is a true lease or a financing arrangement), and
            the Debtors reserve all of their rights with respect to all such issues.

              Furthermore, the Debtors share office space with non-Debtor affiliates. In the ordinary
              course of business, the Debtors may use personal property leased or owned by the non-
              Debtor affiliates (e.g., a copier), and the non-Debtor affiliates may use personal property
              leased or owned by the Debtors. The Debtors’ use of any such assets, and the value of any
              such assets, has not been accounted for in the Schedules and Statements.

         6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between the
            prepetition and post-petition periods based on the information and research conducted in
            connection with the preparation of the Schedules and Statements. As additional information
            becomes available and further research is conducted, the allocation of liabilities between the
            prepetition and post-petition periods may change. Accordingly, the Debtors reserve all of
            their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
            necessary or appropriate.

              The liabilities listed on the Schedules do not reflect any analysis of Claims under section
              503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to
              dispute or challenge the validity of any asserted Claims under section 503(b)(9) of the
              Bankruptcy Code or the characterization of the structure of any such transaction or any
              document or instrument related to any creditor’s Claim.

              The Debtors have excluded prepetition liabilities on account of expense reimbursements for
              members of their workforce that were satisfied post-petition pursuant to a first day order
              entered by the Bankruptcy Court [Docket No. 41 and 108].

              Certain producers of theatrical film titles included in the Debtors’ library have indicated their
              intention to pay for certain of the Debtors’ prepetition liabilities in the post-petition period
              relating to these titles. The Debtors have therefore scheduled the liabilities that they believe
              have been paid, or are anticipated to be paid, by these producers as contingent.

         7. Insiders. For purposes of the Schedules and Statements, the Debtors define “insider”
            pursuant to section 101(31) of the Bankruptcy Code as (a) directors, (b) officers, (c) relatives
            of directors or officers of a Debtor, (d) any managing agent or managing member of a Debtor
            and (e) entities under common ownership with a Debtor. Persons listed as “insiders” have
            been included for informational purposes only, and their inclusion shall not constitute an

         172662.1
01:18767902.1                                              4
                        Case 18-12012-LSS         Doc 209      Filed 10/23/18    Page 5 of 34



              admission that such persons are insiders for purposes of section 101(31) of the Bankruptcy
              Code or any other applicable law, including without limitation, the federal securities laws, or
              with respect to any theories of liability or for any other purpose.

         8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
            construed as an admission that such intellectual property rights have been abandoned,
            terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
            acquisition, or other transaction. Conversely, inclusion of certain intellectual property shall
            not be construed to be an admission that such intellectual property rights have not been
            abandoned, terminated, assigned, expired by their terms, or otherwise transferred pursuant to
            a sale, acquisition, or other transaction.

              Unless otherwise noted, the Debtors’ trademarks are owned by Debtor Open Road Releasing,
              LLC and licensed for use to Debtor Open Road Films, LLC, pursuant to a certain Trademark
              License Agreement.

              In addition, although the Debtors have made reasonable efforts to attribute intellectual
              property to the rightful Debtor entity, in certain instances, intellectual property owned by one
              Debtor may, in fact, be owned by another Debtor. Accordingly, the Debtors reserve all of
              their rights with respect to the legal status of any and all such intellectual property rights.

         9. Executory Contracts and Unexpired Leases. Although the Debtors made reasonable
            efforts to attribute executory contracts and unexpired leases to their appropriate Debtors, in
            certain instances, the Debtors may have inadvertently failed to do so due to the complexity
            and size of the Debtors’ businesses. Accordingly, the Debtors reserve all of their rights with
            respect to the legal status of any and all such contracts and leases.

              Moreover, the Debtors have not necessarily set forth executory contracts and unexpired
              leases as assets in the Schedules and Statements, even though these contracts and leases may
              have some value to the Debtors’ estates. The Debtors’ executory contracts and unexpired
              leases have been set forth in Schedule G. The Debtors’ rejection of executory contracts and
              unexpired leases may result in the assertion of rejection damage claims; the Schedules and
              Statements do not reflect any claims for rejection damages. The Debtors reserve the right to
              make any arguments and objections with respect to the assertion of any such claims.

         10. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
             E/F as “priority” or “unsecured,” or (c) Schedule G as “executory” or “unexpired,” does not
             constitute an admission by the Debtors of the legal rights of the claimant, or a waiver of the
             Debtors’ rights to recharacterize or reclassify such Claims or contracts or leases, the Debtors’
             setoff or recoupment rights with respect to such Claims, or any other rights of the Debtors
             related to such Claims.

         11. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim as
             “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a given
             Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
             constitute an admission by that Debtor that such amount is not “disputed,” “contingent,” or
             “unliquidated,” or that such Claim is not subject to objection. The Debtors reserve all of

         172662.1
01:18767902.1                                              5
                        Case 18-12012-LSS         Doc 209       Filed 10/23/18    Page 6 of 34



              their rights to dispute, or assert offsets or defenses to, any Claim reflected on their respective
              Schedules and Statements on any grounds, including, without limitation, liability or
              classification. Additionally, the Debtors reserve all of their rights to subsequently designate
              such Claims as “disputed,” “contingent,” or “unliquidated.”

         12. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
             may not have listed all of their causes of action or potential causes of action against
             third-parties as assets in the Schedules and Statements, including, without limitation, causes
             of actions arising under the provisions of chapter 5 of the Bankruptcy Code and any relevant
             non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all of their
             rights with respect to any cause of action (including avoidance actions), controversy, right of
             setoff, cross-Claim, counter-Claim, credits, or recoupment and any Claim on contracts or
             leases or for breaches of duties imposed by law or in equity, demand, right, action, lien,
             indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
             privilege, license, and franchise of any kind or character whatsoever, known, unknown, fixed
             or contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
             disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether
             arising before, on, or after the Petition Date, in contract or in tort, in law, or in equity, or
             pursuant to any other theory of law (collectively, “Causes of Action”) they may have, and
             neither these Global Notes nor the Schedules and Statements shall be deemed a waiver of any
             Claims or Causes of Action or in any way prejudice or impair the assertion of such Claims or
             Causes of Action by the Debtors and their estates.

         13. Summary of Significant Reporting Policies. The following is a summary of significant
             reporting policies:

                         a.      Undetermined Amounts. The description of an amount as
                                 “unknown,” “TBD” or “undetermined” is not intended to
                                 reflect upon the materiality of such amount.

                         b.      Totals. All totals that are included in the Schedules and
                                 Statements represent totals of all known amounts. To the
                                 extent there are unknown or undetermined amounts, the
                                 actual total may be different than the listed total.

                         c.      Paid Claims. As set forth above, the Debtors were
                                 authorized (but not directed) to pay certain outstanding
                                 prepetition Claims for expense reimbursement owed to
                                 members of their workforce pursuant to orders entered by
                                 the Bankruptcy Court. Accordingly, certain outstanding
                                 liabilities may have been reduced by post-petition
                                 payments made on account of these prepetition liabilities.
                                 To the extent the Debtors pay any of the Claims listed in
                                 the Schedules and Statements pursuant to any orders
                                 entered by the Bankruptcy Court, the Debtors reserve all of
                                 their rights to amend or supplement the Schedules and


         172662.1
01:18767902.1                                               6
                       Case 18-12012-LSS        Doc 209      Filed 10/23/18    Page 7 of 34



                               Statements or take other action as is necessary or
                               appropriate to avoid over-payment for any such liabilities.

                        d.     Liens. Property and equipment listed in the Schedules and
                               Statements are presented without consideration of any liens
                               that may attach (or have attached) to such property and
                               equipment.

         14. Estimates and Assumptions. Because of the timing of the filing of the Schedules and
             Statements, the Debtors were required to make certain estimates and assumptions that
             affected the reported amounts of the assets and liabilities reported therein. Actual amounts
             could differ from those estimates, perhaps materially. The Debtors reserve all rights to
             amend the reported amounts of assets and liabilities to reflect changes in those estimates or
             assumptions.

         15. Currency. All amounts are reflected in U.S. dollars.

         16. Intercompany and Affiliate Transactions. The net balance of intercompany transactions
             between the Debtors, if any, as well as of affiliate transactions between the Debtors and their
             non-Debtor affiliates, if any, is set forth on Schedule E/F and Schedule A/B Item 11, as
             applicable, and is as of the Petition Date. Any intercompany cash transfers between the
             Debtors, or between the Debtors and their non-Debtor affiliates, are captured on Statement
             Item 4. The listing in the Schedules or Statements (including, without limitation,
             Schedule A/B Item 11 or Schedule E/F) by the Debtors of any obligation between a Debtor
             and another Debtor, or between a Debtor and a non-Debtor affiliate, is a statement of what
             appears in the Debtors’ books and records as of the Petition Date, and does not reflect any
             admission or conclusion of the Debtors regarding whether such amount would be allowed as
             a Claim or how such obligations may be classified and/or characterized in a plan of
             reorganization or otherwise or by the Bankruptcy Court. The Debtors reserve all rights with
             respect to such obligations. The Debtors continue to analyze intercompany and affiliate
             balances and these balances may continue to be revised beyond the amounts indicated in the
             Schedules and Statements.

              The intercompany accounts receivable and accounts payable balances presented reflect
              adjustments to $1.5 million of payments that were made from Debtor Open Road Films, LLC
              to its non-debtor affiliate, IM Global LLC. These payments were originally booked to the
              intercompany balance between Open Road Films, LLC and IM Global LLC. However,
              during the Debtors’ management’s analysis of these payments in connection with the
              preparation of the Schedules and Statements, management determined that they believe these
              payments were made on behalf of non-debtor affiliate Tang Media Partners Holdings LLC,
              and therefore the payments should have been booked to the intercompany balances between
              Open Road Films, LLC and Tang Media Partners Holdings LLC, and between IM Global
              LLC and Tang Media Partners Holdings LLC (and not between Open Road Films, LLC and
              IM Global LLC, as originally booked). The presented balances reflect this adjustment.




         172662.1
01:18767902.1                                            7
                       Case 18-12012-LSS        Doc 209      Filed 10/23/18   Page 8 of 34



              In addition, the Debtors are still analyzing whether certain payments to the Debtors from
              non-debtor affiliates, which were intended to be intercompany transactions, were improperly
              categorized as equity.



         17. Setoffs. The Debtors incur certain offsets and the like in the ordinary course of business.
             Offsets in the ordinary course can result from various items, including, without limitation,
             disputes between the Debtors and their vendors and/or customers. These offsets are
             consistent with the ordinary course of business in the Debtors’ industry and are not
             necessarily tracked separately. Therefore, although such offsets may have been accounted
             for when certain amounts were included in the Schedules, unless otherwise set forth herein or
             in the Schedules and Statements, offsets are not independently accounted for, and as such,
             are or may be excluded from the Debtors’ Schedules and Statements.

         18. Global Notes Control. All of the Schedules and Statements are subject to and qualified by
             the Global Notes. In the event that the Schedules and Statements differ from the Global
             Notes, the Global Notes shall control.




         172662.1
01:18767902.1                                            8
                          Case 18-12012-LSS        Doc 209       Filed 10/23/18   Page 9 of 34



                             Specific Disclosures with Respect to the Debtors’ Schedules

         Schedule A/B – Real and Personal Property. All values set forth in Schedule A/B reflect the
         book value of the Debtors’ assets as of September 6, 2018 opening balances unless otherwise
         noted below. The Debtors have nearly completed a “soft-close” of their asset accounts to
         calculate all asset accruals through the close of business on September 5, 2018.

                    Schedules A/B Item 3. Cash values held in financial accounts are listed on Schedule
                    A/B Item 3 as of September 6, 2018, including accounts that contain restricted cash held
                    for the benefit of certain third parties. Details with respect to the Debtors’ cash
                    management system and bank accounts are provided in the Debtors’ Motion for Entry of
                    Interim and Final Orders (I) Authorizing Continued Use of Cash Management System,
                    (II) Authorizing the Continuation of Intercompany and Affiliate Transactions, (III)
                    Granting Administrative Priority Status to Postpetition Intercompany and Affiliate
                    Claims, (IV) Authorizing Use of Prepetition Bank Accounts, Account Control
                    Agreements, and Payment Methods, (V) Extending Time to Comply With Requirements of
                    11 U.S.C. § 345(b), and (VI) Scheduling Final Hearing [Docket No. 5] (the “Cash
                    Management Motion”).

                    Schedule A/B Item 7. The amount listed herein relates to the security deposit for the
                    former office building of the Debtors. The Debtors moved out of this building on or
                    about April 20, 2018. The landlord of the former office building is still reconciling the
                    amounts owed by the Debtors. It is anticipated that this cash (net of any adjustments)
                    will be returned to the Debtors following completion of the reconciliation.

                    Schedule A/B Items 7 & 8. The Debtors’ characterization of an asset on one of these
                    Items is not a legal characterization of either a deposit or a prepayment. The Debtors
                    reserve all of their rights to re-categorize and/or recharacterize such asset holdings at a
                    later time as appropriate.

                    Schedules A/B Item 11a. Accounts receivable includes intercompany and affiliate
                    receivables between both Debtor and non-Debtor entities, which are accounting
                    allocations performed as part of the Debtors’ centralized cash management system.

                    Schedule A/B Item 20 and A/B Item 21. The inventory of the Debtors relates to
                    physical copies of film titles (e.g., DVD and Blu-Ray) for in-home viewing. The Debtors
                    contract with Universal Pictures Home Entertainment to manage the physical production,
                    which in turn, has a relationship with Technicolor, which produces and stores the
                    inventory. At the end of each calendar quarter, Universal Pictures Home Entertainment
                    sends the Debtors a statement detailing the quantity of DVD and Blu-Ray stock per film
                    title in work-in-process and finished goods inventory. The Debtors then use a
                    predetermined rate by platform to calculate finished goods inventory. The Debtors do not
                    calculate amounts for work-in-process inventory. Inventory values are listed on Schedule
                    A/B Item 21 as of the statement received by the Debtors for the June 30, 2018 inventory.

                    Schedule A/B Item 25. The Debtors are unable to calculate the amount of inventory that
                    was purchased and received by the Debtors within the 20 days prior to the Petition Date.

         172662.1
01:18767902.1                                                9
                         Case 18-12012-LSS          Doc 209        Filed 10/23/18   Page 10 of 34



                    Thus, the Debtors have listed the value of this inventory for purposes of Schedule A/B
                    Item 25 as “Unknown”.

                    Schedule A/B Items 39 & 40. The Debtors do not track office fixtures (to the extent
                    they exist) separate from office furniture. It is possible that office fixtures are included in
                    Schedule A/B 39 – Office Furniture.

                    Schedule A/B Item 55. The Debtors’ leased real property appears on Schedule A/B 55.
                    The Debtors’ books and records do not show a value for any leasehold improvements.
                    Therefore, the Debtors have listed the value of this property as an undetermined amount.
                    The Debtors do not own any real property.

                    Schedule A/B Item 60. Patents, Trademarks, and other Intellectual Property listed in
                    Schedule A/B Item 60 are listed as an undetermined amount. The fair market value of
                    such assets is dependent on numerous variables and factors and may differ significantly
                    from their net book value.

                    Schedule A/B Item 61. The Debtors maintain various websites and social media
                    accounts related to the distribution of various film titles in the Debtors’ library. The
                    Debtors do not list these websites and social media accounts on their balance sheet.
                    Therefore, the Debtors have listed the value of this property as an undetermined amount.

                    Schedules A/B Item 74 and A/B Item 75. In the ordinary course of their businesses, the
                    Debtors may have accrued, or may subsequently accrue, certain rights to counter-Claims,
                    setoffs, credits, refunds, or potential warranty claims against their vendors and suppliers.
                    Additionally, certain of the Debtors may be a party to pending litigation in which the
                    Debtors may assert counter-claims as a defendant. Because such Claims are unknown to
                    the Debtors and not quantifiable as of the Petition Date, they are not listed in the
                    Schedules. The Debtors’ failure to list any cause of action, claim, or right of any nature
                    is not an admission that such cause of action, claim, or right does not exist, and should
                    not be construed as a waiver of such cause of action, claim, or right.

         Schedule D. With respect to the Claims listed on Schedule D, reference to the applicable loan
         agreements and related documents is necessary for a complete description of the collateral and
         the nature, extent, and priority of liens. Nothing in the Global Notes or the Schedules and
         Statements shall be deemed a modification or interpretation of the terms of such agreements.
         Moreover, the Debtors have not included on Schedule D parties that may believe their Claims are
         secured through setoff rights, deposits posted by, or on behalf of, the Debtors, inchoate statutory
         lien rights, or real property lessors, and other parties that may hold security deposits. In addition,
         unless otherwise stated, the Debtors may not have included on Schedule D parties that may hold
         liens on personal property or in connection with equipment leases. The Debtors reserve all of
         their rights to amend Schedule D. Nothing herein shall be construed as an admission by the
         Debtors of the legal rights of the claimant or a waiver of the Debtors’ rights to recharacterize or
         reclassify such Claim or contract.

         By listing a party on Schedule D based on a UCC-1 filing, the Debtors are not conceding that
         such party actually holds a perfected, unavoidable security interest in the asset that is the subject

         172662.1
01:18767902.1                                                 10
                        Case 18-12012-LSS        Doc 209      Filed 10/23/18   Page 11 of 34



         of such filing, and reserves all rights as set forth in these Global Notes. Except as otherwise
         agreed pursuant an order of the Bankruptcy Court, the Debtors reserve the right to dispute or
         challenge the validity, perfection or priority of any lien purported to be granted or perfected in
         any specific asset to a creditor listed on Schedule D. The descriptions provided on Schedule D
         are intended only as a summary.

         Schedule E/F. The Bankruptcy Court has authorized the Debtors, in their discretion, to pay
         certain prepetition liabilities pursuant to the following orders:

                   Interim Order (I) Authorizing Payment of Limited Prepetition Employee Benefits and
                    Confirming Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing
                    Payment of Reimbursement for Prepetition Expenses, (III) Authorizing Payment of
                    Withholding and Payroll-Related Taxes, and (IV) Authorizing Banks to Honor
                    Prepetition Checks and Fund Transfers for Authorized Payment [Docket No. 41]; and

                   Final Order (I) Authorizing Payment of Limited Prepetition Employee Benefits and
                    Confirming Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing
                    Payment of Reimbursement for Prepetition Expenses, (III) Authorizing Payment of
                    Withholding and Payroll-Related Taxes, and (IV) Authorizing Banks to Honor
                    Prepetition Checks and Fund Transfers for Authorized Payment [Docket No. 108].


          To the extent that applicable Claims have been paid under such orders, such Claims are not
          included in Schedule E/F.

         The Debtors have used reasonable efforts to report all general unsecured Claims against the
         Debtors on Schedule E/F, based upon the Debtors’ books and records as of the Petition Date.

         Determining the date upon which each Claim on Schedule E/F was incurred or arose would be
         unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a date for each
         Claim listed on Schedule E/F. Furthermore, claims listed on Schedule E/F have been aggregated
         by unique creditor name and may include several dates of incurrence for the aggregate balance
         listed.

         Schedule E/F contains potential claims on account of pending litigation involving the Debtors.
         Each potential claim associated with any such pending litigation is marked as contingent,
         unliquidated, and disputed in the Schedules and Statements. Some of the potential litigation
         claims listed on Schedule E/F may be subject to subordination pursuant to section 510 of the
         Bankruptcy Code.

         The Debtors incorporate by reference into Schedule E/F all parties to pending litigation listed in
         Statement Item 7 of the Debtors’ Statements as contingent, unliquidated, and disputed claims, to
         the extent not already listed on Schedule E/F.

         Schedule E/F reflects the prepetition amounts owing to counterparties to executory contracts and
         unexpired leases. Such prepetition amounts, however, may be paid in connection with the
         assumption, or assumption and assignment, of executory contracts or unexpired leases.

         172662.1
01:18767902.1                                            11
                      Case 18-12012-LSS        Doc 209        Filed 10/23/18   Page 12 of 34



         Additionally, Schedule E/F does not include potential rejection damage Claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

         The listing of any Claim on Schedule E/F does not constitute an admission by the Debtors that
         such Claim is entitled to priority treatment under section 507 of the Bankruptcy Code. The
         Debtors reserve their right to dispute the priority status of any Claim on any basis.

         Schedule G. Although reasonable efforts have been made to ensure the accuracy of each
         Debtor’s Schedule G, inadvertent errors may have occurred. Certain information, such as the
         contact information of the counter-party, may not be included where such information could not
         be obtained using the Debtors’ reasonable efforts. Listing a contract, lease or other agreement on
         Schedule G does not constitute an admission that such contract, lease or other agreement was an
         executory contract or unexpired lease as of the Petition Date or is valid or enforceable. The
         Debtors hereby reserve all of their rights to dispute the validity, status or enforceability of any
         contracts, leases or other agreements set forth on Schedule G and to amend or supplement
         Schedule G as necessary. Certain of the contracts, leases and other agreements listed on
         Schedule G may contain certain renewal options, guarantees of payment, indemnifications,
         options to purchase, rights of first refusal and other miscellaneous rights. Such rights, powers,
         duties and obligations are not set forth separately on Schedule G.

         Certain confidentiality and non-disclosure agreements are not listed on Schedule G. The Debtors
         reserve all of their rights with respect to such agreements.

         Certain of the contracts, leases and other agreements listed on Schedule G may consist of several
         parts, including, amendments, restatements, waivers, letters and other documents that may not be
         listed on Schedule G or that may be listed as a single entry. In some cases, the same
         counterparty appears multiple times on Schedule G. This multiple listing is intended to reflect
         distinct contracts, leases or agreements between the applicable Debtor and such counterparty.
         The Debtors reserve their rights to challenge whether such related materials constitute an
         executory contract or unexpired lease, a single contract, lease or agreement or multiple, severable
         or separate contracts, leases or agreements.

         The contracts, leases and other agreements listed on Schedule G may have expired or may have
         been modified, amended or supplemented from time to time by various amendments,
         restatements, waivers, estoppel certificates, letters, memoranda and other documents,
         instruments, and agreements that may not be listed therein despite the Debtors’ use of reasonable
         efforts to identify such documents. Further, unless otherwise specified on Schedule G, each
         contract or lease listed thereon is intended to include all exhibits, schedules, riders,
         modifications, declarations, amendments, supplements, attachments, restatements, or other
         agreements made directly or indirectly by any agreement, instrument, or other document that in
         any manner affects such contract or lease, without respect to whether such agreement,
         instrument, or other document is expressly listed thereon.

         In addition, the Debtors may have entered into various other types of agreements in the ordinary
         course of their businesses, such as subordination, nondisturbance, and attornment agreements,
         supplemental agreements, settlement agreements, amendments/letter agreements, and title
         agreements. Such documents may not be set forth on Schedule G. Further, the Debtors reserve

         172662.1
01:18767902.1                                            12
                      Case 18-12012-LSS        Doc 209        Filed 10/23/18   Page 13 of 34



         all of their rights to alter or amend these Schedules to the extent that additional information
         regarding the Debtor obligor to such executory contracts becomes available.

         The Debtors reserve all of their rights, claims and causes of action with respect to the contracts,
         leases and other agreements on Schedule G, including the right to dispute or challenge the
         characterization of the structure of any transaction or any document or instrument related to a
         creditor’s Claim.

         Omission of a contract, lease or other agreement from Schedule G does not constitute an
         admission that such omitted contract, lease or other agreement is not an executory contract or
         unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to any such
         omitted contracts, leases or agreements are not impaired by the omission. Schedule G may be
         amended at any time to add any omitted contract, lease or other agreement.

         Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors or
         guarantors under the prepetition debt facility are listed as Co-Debtors on Schedule H. The
         Debtors may not have identified certain guarantees associated with the Debtors’ executory
         contracts, unexpired leases, secured financings, debt instruments and other such agreements.
         The Debtors reserve all of their rights to amend the Schedules to the extent that additional
         guarantees are identified or such guarantees are discovered to have expired or be unenforceable.

         Any omission of a co-debtor or co-obligor in the Schedules does not constitute an admission that
         such omitted co-debtor or co-obligor is not obligated or liable under the relevant debt. The
         Debtors’ rights under the Bankruptcy Code and non-bankruptcy law with respect to any omitted
         co-debtor or co-obligor are not impaired by the omission.

         In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
         litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
         may assert cross-Claims and counter-Claims against other parties. Because all such Claims are
         contingent, disputed, or unliquidated, such Claims have not been set forth individually on
         Schedule H. Pending litigation matters can be found on each Debtor’s Schedule E/F and
         Statement 7, as applicable.




         172662.1
01:18767902.1                                            13
                     Case 18-12012-LSS         Doc 209       Filed 10/23/18   Page 14 of 34



                         Specific Disclosures with Respect to the Debtors’ Statements

         Statement Item 1. Sales are reflected net of allowances, reserves, and service deal amounts.

         Statement Item 2. Non-business revenue includes such items as interest income, credit card
         rebates, and revenue earned from the screening room in the Debtors’ former headquarters.

         Statement Item 3. Statement 3 includes any disbursement or other transfer made by the Debtors
         within 90 days before the Petition Date, except for those made to insiders (which payments
         appear in response to Statement Item 4) and employee payroll. To the extent a disbursement was
         made to pay for multiple invoices, only one entry has been listed on Statement Item 3. All
         disbursements listed on Statement Item 3 are made through the Debtors’ cash management
         system. Additionally, all disbursement information reported in Statement Item 3 for a specific
         Debtor pertains to the bank accounts maintained by that Debtor. Payments to FTI Consulting,
         Inc. are only included to the extent they were made before Amir Agam of FTI Consulting, Inc.
         became Chief Restructuring Officer of one of the Debtors.

         Payments made from certain restricted cash accounts that may have been funded from third
         parties are included in Statement Item 3. Parties receiving cash payments from these restricted
         cash accounts have been marked with a footnote.

         Statement Item 3 includes payments made to a media agency (MullenLowe US, Inc.). This
         agency arranged media spending through other third-party media providers, and the Debtor
         believes in many instances the media agency passed these payments directly to those third parties
         media providers.

         Statement Item 4. The Debtors have attempted to include all payments made on or within 12
         months before the applicable Petition Date to any individual or entity deemed an “insider.” The
         listing of a party as an insider is not intended to be nor should be construed as a legal
         characterization of such party as an insider and does not act as an admission of any fact, Claim,
         right or defense, and all such rights, Claims, and defenses are hereby expressly reserved. These
         amounts include payments to certain non-Debtor affiliates for the Debtors’ allocable portion of
         payroll for members of their workforce, as described in Debtors’ Motion for Entry of Interim and
         Final Orders (I) Authorizing Payment of Limited Prepetition Employee Benefits and Confirming
         Right to Continue Employee Benefits on Postpetition Basis, (II) Authorizing Payment of
         Reimbursement for Prepetition Expenses, (III) Authorizing Payment of Withholding and Payroll-
         Related Taxes, (IV) Authorizing Banks to Honor Prepetition Checks and Fund Transfers for
         Authorized Payments, and (V) Scheduling Final Hearing [Docket No. 4] (the “Wages Motion”).
         Payments to FTI Consulting, Inc. are only included to the extent they were made after Amir
         Agam of FTI Consulting, Inc. became Chief Restructuring Officer of one of the Debtors.

         As set forth in the Wages Motion, prior to the Petition Date, Debtor Open Road Films, LLC
         advanced payments for payroll expenses to non-Debtor affiliates on a bi-weekly basis. These
         amounts included the Debtors’ allocated share of payroll expense for certain individual insiders
         of the Debtors. The Debtors have only included the payment to the non-Debtor affiliate insider
         on this Item 4 (which is the transfer actually made by the Debtor(s)), and have not listed the
         transfer subsequently made by such non-Debtor affiliate to the individual insider (because such

         172662.1
01:18767902.1                                           14
                     Case 18-12012-LSS         Doc 209       Filed 10/23/18   Page 15 of 34



         transfer was made by a non-Debtor affiliate, and not made by a Debtor). To the extent that the
         Debtors made payment directly to the individual insider for payroll or otherwise, such amounts
         are included in Statement 4.

         With respect to individuals, the amounts listed reflect certain payments and transfers to such
         individuals, including, without limitation, compensation, expense reimbursement, and/or
         termination payments and the like. Transfers made that may have been partially on behalf of an
         insider (i.e. an allocated portion of payment for insurance coverage or other benefits) are not
         listed on Item 4.

         Statement Item 6. The Debtors, on occasion, incur setoffs during the ordinary course of
         business.     There may be instances of ordinary course setoffs, including, without limitation,
         credits due to film exhibitors, where such a setoff has occurred without the Debtors’ knowledge.

         Statement Item 11. The Debtors use a centralized cash management system whereby all
         corporate disbursements for professional fees were made by Open Road Films, LLC. As a result,
         payments related to bankruptcy are reflected on Statement 11 of Open Road Films, LLC only.

         Statement Item 13.         During the ordinary course of business, the Debtors occasionally
         terminated deals relating to the future distribution of unreleased films. Out of an abundance of
         caution, the Debtors are including two purported terminations that occurred near the end of
         August 2018. The Debtors acknowledge that other such terminations may have occurred within
         the 2-year period before the Petition Date. Furthermore, inclusion of certain termination of deals
         relating to the Debtors rights to distribute certain films should not be construed to be an
         admission that such distribution rights have been abandoned, terminated, assigned, or otherwise
         transferred, or that such agreement was or was not made in the ordinary course of the Debtors’
         business. The Debtors reserve their rights to contest that these terminations have been
         effectuated.

         Statement Item 17. As set forth in the Wages Motion, prior to the Petition Date, the Debtors
         consolidated their payroll operations with that of non-Debtor affiliates Global Road
         Entertainment LLC and IM Global LLC. Prior to this, the Debtors served as a plan administrator
         for a 401(k) plan. Upon consolidation, the plan participants were transferred to the 401(k) plans
         of the non-Debtor affiliates. The Open Road Films 401(k) Plan was closed after these transfers
         were completed.

         Statement Item 20. The Debtors utilize certain third-party vendors to hold electronic and
         physical versions of the master assets for certain of the Debtors’ film titles. For any physical
         assets listed on Statement Item 20, the Debtors have attempted to identify the physical location
         where the Debtors believe the assets are held. For electronic assets listed on Statement Item 20
         which could be held on servers in one or many locations, the Debtors have listed the noticing
         information for the vendor as it exists in the Debtors’ records.

         Statement Item 21. The Cash Management Motion describes the Debtors’ bank accounts in
         detail. On Statement Item 21, the Debtors have included any cash that exists in a restricted cash
         account to be used for the activities described in the Cash Management Motion. The Debtors
         reserve all rights relating to the nature of the accounts listed in Item 21.

         172662.1
01:18767902.1                                           15
                     Case 18-12012-LSS         Doc 209       Filed 10/23/18   Page 16 of 34



         Statement Item 26d. In the ordinary course of business the Debtors may provide certain parties,
         such as financial institutions, debtholders, auditors, potential investors, vendors and financial
         advisors financial statements that may not be part of a public filing. The Debtors do not maintain
         complete lists to track such disclosures. As such, the Debtors have not provided lists of these
         parties in response to this question.

         Statement Item 27. As set forth more fully above, the Debtors do not conduct physical
         inventory counts for the inventory that they record on their books and records, and therefore the
         Debtor does not have any information about inventories for purposes of Statement 27.




         172662.1
01:18767902.1                                           16
                                 Case 18-12012-LSS                            Doc 209               Filed 10/23/18                    Page 17 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                              12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                          $0.00



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                           $0.00



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                          $0.00



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                 $90,750,000.00



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                       $0.00



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                                + $4,331.00




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $90,754,331.00




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
                           Case 18-12012-LSS                 Doc 209          Filed 10/23/18            Page 18 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       þ No. Go to Part 2.
       ¨ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                             debtor’s interest

2.     Cash on hand
2.1.   ________________________________________________________________________________________                              $________________

3.       Checking, savings, money market, or financial brokerage accounts (Identify all)
         Name of institution (bank or brokerage firm)      Type of account                  Last 4 digits of account number Current value of
                                                                                                                            debtor’s interest
3.1.     _____________________________________             _________________________ _________________________ $_______________

4.       Other cash equivalents (Identify all)
         Description                 Name of institution              Type of account             Last 4 digits of account   Current value of
                                                                                                  number                     debtor’s interest
4.1.     _____________________ ________________________ _____________________ _____________________ $_______________

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                $0.00



 Part 2:     Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       þ No. Go to Part 3.
       ¨ Yes. Fill in the information below


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                          Page 1 of 9
                               Case 18-12012-LSS               Doc 209           Filed 10/23/18         Page 19 of 34
Debtor     Briarcliff LLC                                                                                         Case number (if known) 18-12015

7.        Deposits, including security deposits and utility deposits
          Description, including name of holder of deposit                                                                  Current value of
                                                                                                                            debtor’s interest

7.1.      _______________________________________________________________________________________                           $_______________

8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment                                                               Current value of
                                                                                                                            debtor’s interest
8.1.      _______________________________________________________________________________________                           $_______________
          _______________________________________________________________________________________

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                                           $0.00



 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        þ No. Go to Part 4.
        ¨ Yes. Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor’s interest

11.        Accounts receivable
                                Face amount          Doubtful or uncollectible
                                                     accounts

11a.       90 days old or       $__________       - $_____________________           = ........ →                           $_______________
           less:

                                Face amount          Doubtful or uncollectible
                                                     accounts

11b.       Over 90 days old:    $__________       - $_____________________           = ........ →                           $_______________

12.     Total of part 3
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                      $0.00



 Part 4:      Investments

13.     Does the debtor own any investments?
        þ No. Go to Part 5.
        ¨ Yes. Fill in the information below.
                                                                                                    Valuation method used   Current value of
                                                                                                    for current value       debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                           _____________________ $________________

15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses,
          including any interest in an LLC, partnership, or joint venture
          Name of entity                                                         % of ownership
15.1.     ___________________________________________________                    ____________%      _____________________ $_______________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                         Page 2 of 9
                             Case 18-12012-LSS                Doc 209        Filed 10/23/18   Page 20 of 34
Debtor     Briarcliff LLC                                                                               Case number (if known) 18-12015

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________              _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                              $0.00



 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        þ No. Go to Part 6.
        ¨ Yes. Fill in the information below.
        General description              Date of the last physical   Net book value of    Valuation method used   Current value of
                                         inventory                   debtor's interest    for current value       debtor’s interest
                                                                     (Where available)
19.     Raw materials
19.1. ________________________           _____________________ $___________________       _____________________ $________________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________             _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________             _____________________ $_______________

22.       Other inventory or supplies
22.1.     ________________________ _____________________ $___________________             _____________________ $_______________

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                              $0.00

24.     Is any of the property listed in Part 5 perishable?
        ¨ No
        ¨ Yes
25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                               Page 3 of 9
                             Case 18-12012-LSS                Doc 209       Filed 10/23/18      Page 21 of 34
Debtor     Briarcliff LLC                                                                                  Case number (if known) 18-12015

        General description                                                 Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

28.     Crops—either planted or harvested
28.1. ____________________________________________________                  $________________   __________________ $________________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________    _________________   $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________    _________________   $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________    _________________   $_______________

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________   $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        þ No. Go to Part 8.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

39.       Office furniture
39.1.     ___________________________________________________               $_______________    _________________   $_______________

40.       Office fixtures
40.1.     ___________________________________________________               $_______________    _________________   $_______________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                 Page 4 of 9
                             Case 18-12012-LSS                Doc 209         Filed 10/23/18      Page 22 of 34
Debtor     Briarcliff LLC                                                                                   Case number (if known) 18-12015

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                              Net book value of   Valuation method    Current value of
                                                                              debtor's interest   used for current    debtor’s interest
                                                                                                  value

41.1.     ___________________________________________________                 $_______________    _________________   $_______________

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     ___________________________________________________                 $_______________    _________________   $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                  $0.00

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        ¨ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        þ No. Go to Part 9.
        ¨ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current    debtor’s interest
          HIN, or N-number)                                                   (Where available)   value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     ___________________________________________________                 $_______________    _________________   $_______________

48.       Watercraft, trailers, motors, and related accessories. Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.     ___________________________________________________                 $_______________    _________________   $_______________

49.       Aircraft and accessories
49.1.     ___________________________________________________                 $_______________    _________________   $_______________

50.       Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.     ___________________________________________________                 $_______________    _________________   $_______________

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                  $0.00

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        ¨ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 5 of 9
                             Case 18-12012-LSS                  Doc 209        Filed 10/23/18         Page 23 of 34
Debtor     Briarcliff LLC                                                                                        Case number (if known) 18-12015



 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        þ No. Go to Part 10.
        ¨ Yes. Fill in the information below.
          Description and location of property                      Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as       extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.     __________________________________________                _______________ $_____________          _______________ $_____________

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                                 $0.00

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        ¨ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        þ No. Go to Part 11.
        ¨ Yes. Fill in the information below.
          General description                                                   Net book value of     Valuation method        Current value of
                                                                                debtor's interest     used for current        debtor’s interest
                                                                                (Where available)     value

60.       Patents, copyrights, trademarks, and trade secrets
60.1.     ___________________________________________________                   $_______________      _________________       $_______________

61.       Internet domain names and websites
                                                                                Net book value of     Valuation method        Current value of
                                                                                debtor's interest                             debtor’s interest
61.1.     ___________________________________________________                   $_______________      _________________       $_______________

62.       Licenses, franchises, and royalties
62.1.     ___________________________________________________                   $_______________      _________________       $_______________

63.       Customer lists, mailing lists, or other compilations
63.1.     ___________________________________________________                   $_______________      _________________       $_______________

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                   $_______________      _________________       $_______________

65.       Goodwill
65.1.     ___________________________________________________                   $_______________      _________________       $_______________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                           Page 6 of 9
                             Case 18-12012-LSS                  Doc 209        Filed 10/23/18           Page 24 of 34
Debtor     Briarcliff LLC                                                                                             Case number (if known) 18-12015

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                               $0.00

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        ¨ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        ¨ No
        ¨ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        þ No. Go to Part 12.
        ¨ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                  Total face amount         Doubtful or                              Current value of
                                                                                         uncollectible amount                     debtor’s interest

71.1. _______________________________________                  $________________      - $________________          = ........ →   $________________
        _______________________________________

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount      NOL amount               Tax year                  Current value of
          local)                                                                                                                  debtor’s interest
72.1.     _________________________________             $_______________       $_______________         _________________         $_______________

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy       Annuity issuer name   Annuity account       Annuity account        Current value of
                                        No.                                          type                  No.                    debtor’s interest
73.1.     ______________________ _______________ _________________                   _______________ _______________ $_______________

74.       Causes of action against third parties (whether or not a lawsuit
          has been filed)
                                                           Nature of claim                              Amount requested          Current value of
                                                                                                                                  debtor’s interest
74.1.     __________________________________               __________________________________           $_______________          $_______________

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                           Nature of claim                              Amount requested          Current value of
                                                                                                                                  debtor’s interest
75.1.     __________________________________               __________________________________           $_______________          $_______________


Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                              Page 7 of 9
                             Case 18-12012-LSS                Doc 209   Filed 10/23/18     Page 25 of 34
Debtor     Briarcliff LLC                                                                           Case number (if known) 18-12015

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________            $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     _______________________________________________________________________________________            $_______________

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                         $0.00

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                         Page 8 of 9
                              Case 18-12012-LSS                       Doc 209            Filed 10/23/18               Page 26 of 34
Debtor    Briarcliff LLC                                                                                                         Case number (if known) 18-12015



 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                                $0.00
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                            $0.00


82.   Accounts receivable. Copy line 12, Part 3.                                                $0.00


83.   Investments. Copy line 17, Part 4.                                                        $0.00


84.   Inventory. Copy line 23, Part 5.                                                          $0.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                            $0.00
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                                 $0.00



88.   Real property. Copy line 56, Part 9. ...................................................................... →              $0.00

89.   Intangibles and intellectual property. Copy line 66, Part 10.                             $0.00


90.   All other assets. Copy line 78, Part 11.                                     +            $0.00



91.   Total. Add lines 80 through 90 for each column. ..........91a.                            $0.00             + 91b.         $0.00




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................          $0.00




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                  Page 9 of 9
                              Case 18-12012-LSS                 Doc 209           Filed 10/23/18         Page 27 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015

                                                                                                                               ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor’s property?
       ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
       form.
       þ Yes. Fill in all of the information below.

 Part 1:       List Creditors Who Have Secured Claims

2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
       creditor separately for each claim.


                                                                                                              Column A         Column B
                                                                                                              Amount of        Value of
                                                                                                              Claim            collateral that
                                                                                                              Do not deduct    supports this
                                                                                                              the value of     claim
                                                                                                              collateral.


2.1.     Creditor's name and address                          Describe debtor’s property that is subject
                                                              to a lien

         BANK OF AMERICA, N.A.                                _____________________________________           $90,750,000.00   UNDETERMINED
         ATTN: ANDRE BATALLER
         2000 CLAYTON RD                                      Describe the lien
         CONCORD CA 94520-2425
                                                              _____________________________________
         Creditor’s email address, if known
                                                              Is the creditor an insider or related party?
         _____________________________________
                                                              þ No
         Date debt was incurred: Various
                                                              ¨ Yes
         Last 4 digits of account number:                     Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                              ¨ No
                                                              þ Yes. Fill out Schedule H: Codebtors
         ¨ No                                                 (Official Form 206H).
         þ Yes. Have you already specified the                As of the petition filing date, the claim is:
         relative priority?                                   Check all that apply.
               ¨ No. Specify each creditor, including         ¨ Contingent
               this creditor, and its relative priority.
               _________________________________              ¨ Unliquidated
               _________________________________              ¨ Disputed
               ¨ Yes. The relative priority of creditors is
               specified on lines: ______



Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                      Page 1 of 2
                            Case 18-12012-LSS          Doc 209       Filed 10/23/18        Page 28 of 34
Debtor     Briarcliff LLC                                                                               Case number (if known) 18-12015




       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                        $90,750,000.00
       from the Additional Page, if any.




 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
         Name and address                                                                    On which line in       Last 4 digits of
                                                                                             Part 1 did you enter   account number
                                                                                             the related            for this entity
                                                                                             creditor?

3.1.     ASHBY & GEDDES, P.A.                                                                Line 2.1               _______________
         WILLIAM P BOWDEN, ESQ
         500 DELAWARE AVE
         8TH FLOOR
         WILMINGTON DE 19801-1150

3.2.     PAUL HASTINGS LLP                                                                   Line 2.1               _______________
         SUSAN WILLIAMS
         1999 AVENUE OF THE STARS
         27TH FLOOR
         LOS ANGELES CA 90067

3.3.     PAUL HASTINGS LLP                                                                   Line 2.1               _______________
         ANDREW V. TENZER
         200 PARK AVENUE
         NEW YORK NY 10166




Official Form 206D                 Schedule D: Creditors Who Have Claims Secured by Property                                Page 2 of 2
                           Case 18-12012-LSS                Doc 209          Filed 10/23/18          Page 29 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.



 Part 1:    List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the
        debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $_______________        $_______________
        __________________________________
        __________________________________            ¨ Contingent
        __________________________________
        __________________________________            ¨ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             $_______________

        Date or dates debt was incurred               Basis for the claim:
        __________________________________            __________________________________

        Last 4 digits of account                      Is the claim subject to offset?
        number: __ __ __ __
                                                      ¨ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a)            ¨ Yes
        (_______)




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 1 of 3
                            Case 18-12012-LSS           Doc 209        Filed 10/23/18           Page 30 of 34
Debtor     Briarcliff LLC                                                                                  Case number (if known) 18-12015



 Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

3.       List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
         with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OPEN ROAD FILMS, LLC                                                                              $4,331.00
         2049 CENTURY PARK EAST                            ¨ Contingent
         4TH FLOOR
         LOS ANGELES CA 90067                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 2 of 3
                            Case 18-12012-LSS       Doc 209      Filed 10/23/18   Page 31 of 34
Debtor     Briarcliff LLC                                                                      Case number (if known) 18-12015



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        $0.00


5b.   Total claims from Part 2                                                           5b.   +    $4,331.00


      Total of Parts 1 and 2                                                                        $4,331.00
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                             Page 3 of 3
                            Case 18-12012-LSS                Doc 209         Filed 10/23/18           Page 32 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.      List all contracts and unexpired leases                                                            State the name and mailing address
                                                                                                           for all other parties with whom the
                                                                                                           debtor has an executory contract or
                                                                                                           unexpired lease

2.1.    Title of contract                RETENTION AGREEMENT                                               KLEE, TUCHIN, BOGDANOFF &
                                                                                                           STERN LLP
        State what the contract or       ENGAGEMENT LETTER                                                 1999 AVENUE OF THE STARS
        lease is for                                                                                       39TH FLOOR
                                                                                                           LOS ANGELES CA 90067
        Nature of debtor's interest      CLIENTS

        State the term remaining         _________________________________________________

        List the contract number of      _________________________________________________
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
                           Case 18-12012-LSS                Doc 209         Filed 10/23/18          Page 33 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   EMPIRE PRODUCTIONS LLC             2049 CENTURY PARK EAST                    BANK OF AMERICA, N.A.              þD
                                          4TH FLOOR
                                          LOS ANGELES CA 90067                                                         ¨ E/F
                                                                                                                       ¨G
2.2.   OPEN ROAD FILMS, LLC               2049 CENTURY PARK EAST                    BANK OF AMERICA, N.A.              þD
                                          4TH FLOOR
                                          LOS ANGELES CA 90067                                                         ¨ E/F
                                                                                                                       ¨G
2.3.   OPEN ROAD INTERNATIONAL            2049 CENTURY PARK EAST                    BANK OF AMERICA, N.A.              þD
       LLC                                4TH FLOOR
                                          LOS ANGELES CA 90067                                                         ¨ E/F
                                                                                                                       ¨G
2.4.   OPEN ROAD RELEASING, LLC           2049 CENTURY PARK EAST                    BANK OF AMERICA, N.A.              þD
                                          4TH FLOOR
                                          LOS ANGELES CA 90067                                                         ¨ E/F
                                                                                                                       ¨G
2.5.   OR PRODUCTIONS LLC                 2049 CENTURY PARK EAST                    BANK OF AMERICA, N.A.              þD
                                          4TH FLOOR
                                          LOS ANGELES CA 90067                                                         ¨ E/F
                                                                                                                       ¨G




Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 1
                            Case 18-12012-LSS                   Doc 209               Filed 10/23/18                        Page 34 of 34


Fill in this information to identify the case:

Debtor name: Briarcliff LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-12015



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                  12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      10/22/2018
                        MM/DD/YYYY                                û        /s/ Amir Agam
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Amir Agam
                                                                      Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                       Page 1 of 1
